UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4972


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL COPELAND,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:05-cr-00701-GRA-1)


Submitted:   June 4, 2014                       Decided:    June 18, 2014


Before NIEMEYER     and   KING,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell Copeland appeals the district court’s judgment

revoking his supervised release and sentencing him to fourteen

months’    imprisonment.        On    appeal,          counsel       has   filed    a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether    the   sentence      imposed       is        plainly       unreasonable.         We

affirm.

            Copeland     admitted          the    four       charged       violations      of

supervised release, so the district court’s decision to revoke

his release is not in question.                  Because Copeland did not object

to   the   district     court’s       explanation            of    sentencing       at    the

revocation    hearing,    our       review       of    the   sentence       is   for     plain

error.     United States v. Webb, 738 F.3d 638, 640 (4th Cir.

2013).     To establish plain error, Copeland must show that the

district     court    clearly       erred        and     the      error     affected      his

substantial rights.           Id.      If he meets this burden, we will

recognize the error only if it seriously affects the fairness,

integrity or reputation of the judiciary.                      Id.

            We will affirm a sentence imposed after revocation of

supervised    release    if    it     is    within       the      applicable       statutory

range and not “plainly unreasonable.”                     United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                          In deciding whether a

sentence is plainly unreasonable, “we first decide whether the

                                             2
sentence     is    unreasonable               .     .   .     follow[ing]      generally       the

procedural and substantive considerations that we employ in our

review of original sentences.”                          Id. at 438.          But we “take[] a

more deferential appellate posture concerning issues of fact and

the    exercise         of    discretion            than      reasonableness        review      for

guidelines sentences.”                  United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007) (internal quotation marks omitted).

            A     revocation            sentence        is    procedurally      reasonable      if

the    district     court           properly        calculates        the    U.S.    Sentencing

Guidelines Manual Chapter Seven advisory policy statement range

and    explains     the       sentence            adequately,        after    considering      the

policy    statements              and   applicable           18   U.S.C.     § 3553(a)    (2012)

factors.     18 U.S.C. § 3583(e) (2012); Crudup, 461 F.3d at 439.

A     revocation        sentence         is       substantively         reasonable       if    the

district court states a proper basis for the sentence imposed,

up to the statutory maximum.                       Crudup, 461 F.3d at 440.              Only if

we find a sentence unreasonable must we decide if it is plainly

so.    Moulden, 478 F.3d at 657.

            The         record          establishes           that    the     district        court

considered        the        18     U.S.C.        § 3553(a)        factors     applicable       to

sentencing upon revocation of supervised release and provided an

adequate explanation of its sentencing determination, and thus

the revocation sentence is procedurally reasonable.                                  The court

also considered Copeland’s individual circumstances in imposing

                                                    3
a revocation sentence that exceeded neither the policy statement

range nor the statutory maximum.            Thus, the revocation sentence

is substantively reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We   therefore     affirm     the    district    court’s     judgment.

This court requires that counsel inform Copeland, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Copeland requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Copeland.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the   materials

before    this   court   and   argument     would   not     aid   the   decisional

process.

                                                                          AFFIRMED




                                        4